Case 8:18-cv-01166-RAL-AAS Document 24 Filed 01/10/19 Page 1 of 2 PageID 109




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 FRED DOBIE,

        Plaintiff,

 v.                                               CASE NO.: 8:18-cv-01166-RAL-AAS

 MARINER FINANCE, LLC.

        Defendant.




              JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE


       COMES NOW the Plaintiff, Fred Dobie, and the Defendant, Mariner Finance, LLC,

pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), by and through their undersigned counsel, hereby

stipulate to dismiss, with prejudice, each claim and count therein asserted by Plaintiff against

the Defendant, in the above styled action, with Plaintiff and Defendant to bear their own

attorney’s fees, costs and expenses.



/s/Geoffrey E. Parmer                         /s/ Jacqueline Simms-Petredis
 Geoffrey E. Parmer, Esquire                   Jacqueline Simms-Petredis, Esquire
 Florida Bar No. 989258                        Florida Bar No. 0906751
 Geoff@TheConsumerProtectionFirm.com           Jsimms-petredis@burr.com
 The Consumer Protection Firm, PLLC            Burr & Forman LLP
 4030 Henderson Boulevard                      201 N. Franklin Street, Suite 3200
 Tampa, FL 33629                               Tampa, FL 33602
 Tel: (813) 500-1500 x206                      Tel: (813) 221-2626
 Fax: (813) 435-2369                           Fax: (813) 357-3534
 Attorneys for Plaintiff                       Attorneys for Mariner Finance LLC
Case 8:18-cv-01166-RAL-AAS Document 24 Filed 01/10/19 Page 2 of 2 PageID 110




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been filed via the

Court’s CM/ECF system on January 10, 2019 to all parties of record.

                                           Respectfully submitted,

                                           /s/Geoffrey E.Parmer
                                            Geoffrey E. Parmer, Esquire
                                            Florida Bar No. 989258
